COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-15-00402-CV


RUBEN EMILIO CARDENAS                                             APPELLANT

                                      V.

JENNIFER JANELLE JENSEN                                            APPELLEE


                                   ----------

          FROM THE 442ND DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 15-02959-442

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Ruben Emilio Cardenas attempts to appeal from the trial court’s “Order of

Enforcement of Temporary Orders by Contempt and Order of Commitment.” On

January 4, 2016, we sent a letter to Cardenas expressing our concern that we

may not have jurisdiction over this appeal because the order does not appear to

be a final judgment or appealable interlocutory order. See Lehmann v. Har-Con

      1
      See Tex. R. App. P. 47.4.
Corp., 39 S.W.3d 191, 195 (Tex. 2001) (explaining that “the general rule, with a

few mostly statutory exceptions, is that an appeal may be taken only from a final

judgment”).   We stated that unless Cardenas or any party desiring to continue

the appeal filed a response showing grounds for continuing the appeal by

January 14, 2016, the appeal could be dismissed for want of jurisdiction. See

Tex. R. App. P. 42.3(a), 44.3. Having received no response, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).


                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: February 18, 2016




                                         2